Citation Nr: 1450886	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an increased evaluation for the Veteran's chronic bronchitis and moderate chronic obstructive pulmonary disease (COPD) (respiratory disability), in excess of 60 percent prior to May 18, 2014, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had several periods of active duty from June 1963 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the course of the appeal, jurisdiction was transferred to the Denver, Colorado RO.

By way of background, a December 14, 2012 Board decision, in part, denied the Veteran's claim for a compensable evaluation for his service-connected respiratory disability.  Subsequently, the Veteran filed a January 2013 motion to vacate the Board's decision.  The motion was also considered a motion for reconsideration.  In February 2013, the Board vacated the December 2012 Board decision as to the issue of an increased rating for the respiratory disability.  Based thereon, the Board subsequently dismissed the Veteran's motion for reconsideration with respect to that issue in February 2013 as moot.

When this case was most recently before the Board in August 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has not raised the issue of TDIU due to his respiratory disability.  Therefore, the issue of entitlement to TDIU is not before the Board.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

During the course of this appeal, the Appeals Management Center granted a 60 percent evaluation and a 10 percent evaluation for his respiratory disability during the period on appeal.  Despite this increase, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that in August 2014, the Veteran stated that he did not want to appeal his claim to the Board, but he also noted that he did not understand the decision.  An August 2014 telephone contact record notes that the Veteran wanted to appeal his decision to the Board.  Later that month, the Veteran submitted a Form 21-22 indicating that Veterans of Foreign Wars of the United States would represent him.  The Veteran's representative submitted an informal hearing presentation in September 2014.  For these reasons, the Board does not find that the Veteran has withdrawn his appeal.  


FINDINGS OF FACT

1.  For the period prior to October 9, 2013, the Veteran's respiratory disability was manifested by PFT results of FEV-1 of 75 percent but not FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent,  or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episodes of acute respiratory failure, or; requires outpatient oxygen therapy.  

2.  For the period beginning October 10, 2013, the Veteran's respiratory disability was manifested by DLCO of 11 percent. 

3.  For the period beginning May 18, 2014, the Veteran's respiratory disability was manifested by PFT results showing FEV-1 of 79 percent, but not PFT results showing FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  


CONCLUSIONS OF LAW

1.  For the period prior to October 9, 2013, the criteria for an evaluation for a respiratory disability in excess of 60 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6600 (2014).

2.  For the period beginning October 10, 2013, the criteria for a total disability evaluation for a respiratory disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6600 (2014).

3.  For the period beginning May 18, 2014, an evaluation in excess of 10 percent, for a respiratory disability has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the January 2009 notice informed the Veteran of information and evidence necessary to substantiate the claim for a higher evaluation for a respiratory disability and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that the Veteran needed to support a claim for increased evaluation.  Notice as to disability evaluation and the regulations regarding the effective date of the establishment of service connection was also provided. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. §4.2 (2014). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2 (2014); see also Francisco v. Brown, 7 Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, the Board has concluded that the disability has significant changes throughout the period on appeal and that staged ratings are warranted.  

The Veteran has been assigned evaluations during the period on appeal under 38 C.F.R. § 4.97, Diagnostic Code 6600 for chronic bronchitis.  Diagnostic Code 6600 provides a 10 percent evaluation for FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66-80 percent predicted.  A 30 percent evaluation is assigned when FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65 percent predicted.  A 60 percent evaluation is assigned when there is FEV-1 of 40-55 predicted, or; FEV-1/FVC of 40-55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15-20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned with a FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumptions (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catherization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

The Veteran submitted the instant claim for increase on March 18, 2008.

The period prior to October 9, 2013

The Veteran received a QTC examination in October 2008.  The QTC examiner diagnosed the Veteran with reactive airway disease with history of bronchitis and obstructive pulmonary disease.  The Veteran reported needing to take antibiotics for respiratory infections about three times of year which lasted for 8 weeks.  Upon examination, breath sounds were symmetric with no rhonchi or rales.  Expiratory phase was within normal limits.  Pulmonary function test (PFT) results showed Forced Expiratory Volume in one second (FEV-1) of 116 percent predicted pre-bronchodilator and 117 percent predicted post-bronchodilator.  PFT results also showed Forced Vital Capacity (FVC) of 116 percent predicted before bronchodilator and 114 percent predicted after bronchodilator.  The ratio of FEV-1/FVC was 79 percent pre-bronchodilator and 81 post-bronchodilator.  The Veteran provided good effort.  There was no discrepancy between the PFT findings and the clinical examination.  The examiner noted that DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  The Veteran had no complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  The examiner recommended that the Veteran follow-up a pulmonologist.  

In February 2009, the Veteran reported that his oxygen intake is increasingly difficult.  He noted that the QTC examiner told him to see a pulmonologist but the Veteran said that he could not afford the cost and Medicare would not cover it.  

The Board acknowledges that the Veteran's statements that oxygen intake was becoming increasingly more difficult.  The applicable regulations provide for rating respiratory disabilities based on specific test findings.  While the Veteran is competent to state that he has an increasingly difficult time with oxygen intake, the probative value of the PFT results determined by health care professionals in accordance with the applicable regulations are of greater probative weight in determining the appropriate rating.  Furthermore, the examiner found no discrepancy between the PFT findings and the clinical examination.  

The Veteran received additional PFT on September 25, 2012.  The PFT study noted that there was good effort, however due to constant coughing, the Veteran was unable to complete the DLCO Study.  The results showed FEV-1 of 75 percent pre-bronchodilator and 72 percent post-bronchodilator.  FEF-1/FVC was 110 percent predicted pre-bronchodilator and 91 percent post-bronchodilator.

A PFT interpretation was completed September 27, 2012.  The pulmonary fellow who reviewed the PFT results noted that airflow was within normal limits and that there was significant improvement to Albuterol.  DLCO was found not to be applicable.  The examiner found the test results questionable, noting that the airflow was within normal limits; there was coughing during the test; there was significant increase in FVC with bronchodilator; and consistent truncation of inspiratory flow loop during post-treatment test that may be due to coughing or unsustained effort.  It also could be due to upper airway process but the fact that this is absent on pre-albuterol loops would argue against that. 

The Appeals Management Center (AMC) has already assigned a 60 percent evaluation to the Veteran's respiratory disability from the date of the Veteran's claim.  The question before the Board, therefore, is whether an evaluation in excess of 60 percent should be assigned.

The Board acknowledges that no DLCO (SB) test was completed during the October 2008 PFT.  38 C.F.R. § 4.96(d)(2) explains that if DLCO (SB) tests are not of record, evaluation should be made based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  The examiner explained that a DLCO test was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  Therefore, the Board has evaluated his respiratory disability on the results of FEV-1 and FVC tests.

38 C.F.R. § 4.96(d)(7) notes that if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on decreased FEV-1/FVC ratio cannot be assigned.  Here, the Veteran's FEV-1 and FVC were both over a hundred during the October 2008 examination which would mean that no compensable evaluation should be assigned.  Furthermore, the September 2012 PFT showed FEV-1 of 75 which would warrant only a 10 percent evaluation.  The evidence does not show FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumptions (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catherization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  As the evidence does not show these findings, a 100 percent evaluation (the sole rating in excess of 60 percent) cannot be assigned for the period from March 18, 2008 to October 9, 2013.

Period beginning October 10, 2013

On October 10, 2013, the Veteran received a VA examination.  The examiner reviewed the file and found that although the Veteran received a PFT in September 2012, he did not know that further tests were needed and only completed the PFT part of the Compensation and Pension examination.  He was using an Albuterol inhaler a few times a week for coughing.  The examiner noted that March 2006 PFT results showed FEV-1 of 82 percent with predicted greater than or equal to 80 percent.  The examiner noted that at that same time, the Veteran was frequently treated with Prilosec, protonix and aciphex for gastroesophageal symptoms (which can have some association with coughing symptoms) of bloating and heartburn but with plus/minus benefits.  Currently, the Veteran had periodic coughing spells at night, but no other symptomatic symptoms of reflux.  The Veteran tried an inhaled steroid for two months in the past year without benefit, and it was discontinued.  In the past year, the Veteran had a daily easily triggered cough with no clear identifiable trigger.  

The October 2012 examiner also commented on the September 2012 PFT.  He noted that this test was a suboptimal test due to the Veteran's coughing; however, air flow was interpreted as within normal limits.  There was significant improvement following albuterol for only the FVC and not the FEV-1.  Diffusion capacities could not be completed accurately due to the Veteran's coughing post testing.  The pulmonologist, at the time, found the results questionable due to coughing during the test.  Currently, the Veteran's respiratory condition did not require oral bronchodilators or the use of antibiotics.  PFT conducted in October 2013 showed the following:  FEV-1 of 45 percent predicted pre-bronchodilator and 47 percent post-bronchodilator, FEV-1/FVC of 87 percent pre-bronchodilator and 79 percent post-bronchodilator.  DLCO was 11 percent predicted pre-bronchodilator and no post-bronchodilator was completed for DLCO.  The examiner noted that at least three of the times that the Veteran has done spirometries, they have been disrupted by his coughing making accurate measurements difficult.  The examiner noted that the validity of the FEV-1/FVC on the current PFT was impacted by the Veteran's coughing during the FEV-1 and FVC measurements.  The examiner stated that GOLD spirometric criteria based on present FEV-1 of 45 percent would meet the criteria for severe COPD (defined as FEV-1 pf between 30-35 percent).  The lack of FEV-1 improvement to albuterol excludes a diagnosis of asthma.  The examiner concluded that the least impacted measurement of coughing of the current study is the DLCO and for this reasons it is considered to be the best reflection of his current disability.  The examiner noted that the Veteran's dyspnea impacted the duration and distance of walking and stair climbing.

Based on these results and because the examiner found the DLCO results to be most accurate, the Board finds that a 100 percent evaluation is warranted beginning October 10, 2013 because DLCO (SB) was 11 percent.

Following this examination, the Veteran submitted a statement in February 2014. The Veteran reported that his personal physician felt that his bronchial tubes were inflamed and frequently filled with mucas.  The physician prescribed the Veteran Symbicort and noted that he would conduct a CAT scan during his upcoming physical in March or April.  The Veteran reported that his severe cough persisted and now includes mucos being expelled.  

Period beginning May 18, 2014

The May 2014 VA examination noted diagnoses of moderate chronic obstructive pulmonary disease (COPD) and chronic bronchitis.  He reported taking albuterol as needed about twice per week for cough spasms and Symbicort two puffs twice a day.  The Veteran reported "cough spasms" in the morning, every other day.  Cough occurred when he took deep breaths.  He reported feeling shortness of breath after running for 20-30 seconds.  The examiner noted that the Veteran coughed with deep breaths, but once he was settled, he had normal breath sounds throughout all lung fields without wheezes or rhonchi.  A PFT was completed and the examiner found that it accurately reflected the Veteran's current pulmonary function.  The PFT noted FEV-1 of 79 percent predicted pre-bronchodilator and 56 percent predicted post-bronchodilator.  FEV-1/FVC was 124 percent predicted pre-bronchodilator and 104 percent post-bronchodilator.  

Post-bronchodilator results did not include DLCO percentage predicted.  Post-bronchodilator studies are required when PFT's are done for the disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal.  38 C.F.R. § 4.96(d)(4).  Here, the DLCO percentage predicted was 96 (pre-bronchodilator) which is normal.  Therefore, post-bronchodilator DLCO findings are not required.  

The examiner noted that the Veteran required the use of daily steroid inhaled medication, but the Veteran remained physically active and was not limited in normal activity of daily living.  The examiner also noted that the Veteran's respiratory condition did not impact his ability to work.  The examiner concluded that because the Veteran had FEV-1 of 79 percent, he had stage II Moderate COPD.  The examiner further explained that in restrictive disorders, the FEV-1, FVC and total lung capacity are all reduced and the FEV-1/FVC ratio is normal or elevated which is present for the Veteran.  The examiner noted that FVC is not a reliable indicator of total lung capacity or restriction, especially in the setting of airflow obstruction.  

The examiner reported that FEV-1 test results most accurately reflected the Veteran's level of disparity.  38 C.F.R. § 4.96 notes that when evaluating based on PFT's, post-bronchodilator results are to be used in applying the evaluation criteria for rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator values are to be used for rating purposes.  Therefore, as post-bronchodilator results were poorer in this PFT, pre-bronchodilator values are to be used for rating purposes in this case.  The results of FEV-1 of 79 percent predicted warrants a 10 percent evaluation beginning May 6, 2014, as the AMC has appropriately assigned.  A higher evaluation of 30 percent is not warranted because PFT results did not show FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  Furthermore, the Veteran was not experiencing symptoms noted for higher evaluations including cardiac or respiratory limitation or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization) or episodes of acute respiratory failure or outpatient oxygen therapy.  

The Board acknowledges that assigning a 10 percent evaluation for the Veteran respiratory disability after he was assigned a 100 percent evaluation for the severity of his respiratory disability is unusual; however, the May 2014 examiner found that the Veteran was currently being treated with Symbicort twice daily which was started in November 2013 after the 2013 PFT.  This examiner, and the objective PFT results, appear to suggest that the Veteran's respiratory disability has improved with use of this medication.  

For these reasons, the Board does not find that a higher evaluation than 10 percent is warranted beginning May 18, 2014.

Conclusion

The Board would be remiss in not noting that it is entirely unclear why the AMC found that a 60 percent evaluation was warranted from the date of the Veteran's claim, March 18, 2008.  In the Board's review of the evidence, a noncompensable evaluation was warranted prior to September 25, 2012 and a 10 percent evaluation was warranted thereafter.  Regardless, the Board has adjudicated the Veteran's claim as whether a rating in excess of 60 percent is warranted, so not to improperly reduce the Veteran's benefits which he began receiving up on the AMC's grant.  See Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014); (the Board erred by effectively reducing a rating evaluation which had been increased by the AMC without complying with the substantive regulatory requirements applicable in every reduction case). 

Extraschedular consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected respiratory disability is manifested by signs and symptoms such as shortness of breath and coughing fits, which is manifested by impairment of shortness of breath after running for more than 20 to 30 seconds and impairment in the duration and distance of walking or climbing stairs.  (See, e.g., October 2013 VA examination report and May 2014 VA examination report).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to respiratory disabilities provide disability ratings on the basis of lung capacity through a pulmonary function test.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  In summary, the schedular criteria for respiratory disabilities contemplate lung capacity in a variety of different pulmonary function tests.  

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment of running for more than 20 to 30 seconds and impairment in the duration and distance of walking or climbing stairs.  In short, there is nothing exceptional or unusual about the Veteran's respiratory disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Thus, referral is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Veteran has not indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology for his other service-connected disabilities.  Further, the Veteran has at no point during the current appeal indicated that his service-connected disabilities resulted in further disability when looked at together.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating in excess of 60 percent for a respiratory disability from March 18, 2008 to October 9, 2013 is denied.

A 100 percent rating, for a respiratory disability, beginning October 10, 2013 to May 17, 2014, is granted, subject to the law and regulations governing the payment of monetary awards.  

A rating in excess of 10 percent, for a respiratory disability, beginning May 18, 2014 is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


